DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
Applicants response and amendments filed on July 25, 2022 have been received and entered. Claims 1 and 10-11 is currently amended. Claims 3, 7-8 have been canceled. Claims 1-2, 4-6, and 9-11 are currently under consideration.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants claim of foreign priority.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Withdrawn- Claim Rejections - 35 USC § 103
Claims 1-2, 4-6, and 8-11 were rejected under 35 U.S.C. 103 as being unpatentable over US 20120244129 (Dezawa et al. 2012) in view of Chang et al Cell Transplant. 2011;20(11-12):1843-54 (hereinafter referred to as Chang et al), Weiss et al. Proc Am Thrac Soc. 2011;8(3):223-272 (hereinafter referred to as Weiss et al), Lee et al. Anesthesiology. 2015;122(2):238-40 (hereinafter referred to as Lee et al). In view of Applicants’ amendment of base claim 1, introducing the limitation of “persistent pulmonary hypertension of the newborn (PPHN), and hypertension of the newborn”,   the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for A method of treating persistent pulmonary hypertension of the newborn (PPHN) and hypertension of the newborn caused by chronic lung disease in human newborn or infant, said method comprising
isolating human pluripotent stem cells that express SSEA3 from mesenchymal
tissue; wherein the pluripotent stem cells that express SSEA3:
are CD105 positive;
 have low or no telomerase activity;
 are capable of differentiating into any of three germ layers;
show no neoplastic proliferation; and
d) are capable of self-renewal, and 
(ii) intravenously administering a therapeutically effective amount of the human pluripotent cells that express SSEA3 into a human newborn or infant that has PPHN, 
 does not reasonably provide enablement for administering human SSEA3+ pluripotent cells to any subject in need thereof other than administering the cells to human infant or newborn with PPHN and hypertension of the newborn caused by chronic lung disease, isolating pluripotent stem cells using "SSEA3 as a marker", or culturing mesenchymal cells under any "external stress" to obtain SSEA3+ pluripotent stem cells. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
The claims are drawn to a method for amelioration and/or treatment of  persistent pulmonary hypertension of the newborn (PPHN) and/or hypertension of the newborn caused by chronic lung disease comprising intravenously administering to a subject in need thereof a therapeutically effective amount of a Muse cell preparation comprising human pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue of a body or cultured mesenchymal cells wherein the pluripotent stem cells have been isolated by using an antigen marker for SSEA-3 as an indicator or concentrated by external stress treatment.
The claim 1 as amended encompasses administering a population of Muse cells comprising human pluripotent cell that expresses SSEA3 to any subject in need thereof for "treatment of PPHN and/or hypertension of the newborn ". However, the claim as amended do not requires the subject is a mammal, rodent or any other species that has the condition. The phrase "subject in need thereof" encompasses any species. It is relevant to note that the term "for amelioration and/or treatment of persistent pulmonary hypertension of the newborn (PPHN) and/or hypertension of the newborn caused by chronic lung disease" in preamble is an intended use, and does not necessarily have to occur. The claim construction does not require administering of Muse cells comprising human pluripotent stem cell that expresses SSEA3to a subject that has PPHN and/or hypertension of the newborn. The claims as written read on administering mixed population of Muse cells comprising human pluripotent stem cell that expresses SSEA3 to any subject in need thereof. .The phrase "subject in need thereof" encompasses any species that has or needs treatment of chronic lung disease. The post filing art of Uchida et al teach xenogeneic transplant of Muse cells in absence of any immunosuppression impairs the functional recovery after 7 weeks due to immune-rejection (see abstract, J Am Soc Nephrol 28: 2946–2960, 2017, see figure 9E). One of ordinary skill in t he art would have to perform undue experimentation to make and use the human pluripotent stem cell that express SSEA3 (muse cell) in any subject in need thereof other than human subject, without reasonable expectation of success. 
The specification teaches that the pluripotent stem cells used in the present cell preparation are known as Multilineage-differentiating stress enduring (Muse) cells and can be obtained from bone marrow fluid, adipose tissue, skin, dermal connective tissue, and also from the connective tissue of various organs (Specification page 8-9, paragraph 0022). The specification also teaches that mesenchymal tissue includes tissue from bone, synovial membrane, fat, blood, bone marrow, skeletal muscle, dermis, ligament, tendon, dental pulp, umbilical cord or cord blood, or tissues present in various organs (Specification page 9 lines 34-36).  Muse cells are identified as being double-positive for the cell surface markers SSEA-3 (stage-specific embryonic antigen-3) and CD105, and therefore can be isolated using these markers (Specification page 9, lines 1-4). The specification teaches that muse cells were isolated according to the method of WO 2011007900, which obtained these cells from human skin fibroblasts and bone marrow (Preparation and characterization of rich MUSE cell fraction and Muse cell-derived embryoid body-like cell mass, Material and methods of WO2011007900). Muse cells were administered through the right external jugular vein to 5 day old rats in a high oxygen model of chronic lung disease (Specification page 18, paragraph 0042-0043). Transplantation of Muse cells was shown to reduce damage to lung tissue in rats that were 29 days old (Specification page 19, paragraph 0047), decrease CCL2 and VEGF expression (Fig. 5), and suppress pulmonary hypertension (Specification page 22, paragraph 0053). The specification does not enable administering any therapeutic effective amount of Muse cells to any subject in need thereof as broadly encompassed by claim other than administering Muse cells intravenously to a human newborn or infant that has PPHN and/or hypertension. Accordingly, it would have required those of skill undue experimentation to administer therapeutic effective amount of Muse cells to any subject in need thereof via intravenous route of administration other than administering the cells intravenously to a human newborn or infant that has PPHN and/or hypertension such that the PPHN and/or hypertension is treated.
The specification does not enable separating Muse cells "from a mesenchymal tissue of anybody" using "SSEA3 as an indicator as required in amended claim 1 other than isolating cells that express SSEA3 from human mesenchymal tissue. Thus, instant specification does not enable using Muse cell comprising pluripotent stem cells that express SSEA3 in the claimed method other than using pluripotent stem cells that express SSEA (ie Muse cells) in the method as claimed.  It is further noted that recitation of isolating pluripotent stem cell "by using an antigenic marker SSEA3 as an indicator encompasses isolating SSEA3+ cells from mesenchymal tissue. The Muse cells used in claim 1 are a product-by-process in the method. Claim 1 does not require selecting SSEA3+ cells from mesenchymal tissue using an anti-SSEA3 antibody or purifying SSEA3+ from mesenchymal tissue. Therefore, claim 1 broadly encompasses administering any Muse cells isolated from anywhere by any means that have the same structure/function as Muse cells isolated from mesenchymal tissue. It is emphasized that the claim uses the phrase as an indicator but does not teach performing any active step other than selecting SSEA3+ cells from mesenchymal tissue as disclosed in Dezawa (WO 2011 /007900). The specification does not correlate selecting SSEA3+ cells to testing the amount of SSEA3 expression in mesenchymal tissue or the percentage of cells that express SSEA3 "as an indicator" as claimed. Therefore, it would have required those of skill undue experimentation to isolate Muse cells using SSEA3 as an indicator as broadly encompassed by claim other than isolating cells that express SSEA3 from isolated human mesenchymal tissue. Further, the specification does not enable culturing mesenchymal cells under any external stress such that SSEA3+ pluripotent cells are obtained as encompassed by claims other than those described in Dezawa (WO 2011 /007900). The phrase "concentrated by external stress treatment relates to conditions used to create Muse cells from mesenchymal cells in culture. The Muse cell used in claim are a product-by-process in the method step. Claims do not require a clear, positive step of culturing mesenchymal cells under external stress treatment such that Muse cells are obtained. Therefore, claims at their broadest encompasses administering any Muse cells isolated from anywhere by any means that have the same structure/function as Muse cells made by culturing mesenchymal cells under stress. The specification generically refers to WO 2011 /007900 for the culture conditions for creating Muse cells (see para. 53). The stress may be protease treatment, culturing in a low oxygen concentration, culturing under low-phosphate conditions, culturing with low serum concentration, culturing under low nutritive conditions, culturing under exposure to heat shock, culturing at low temperature, freezing treatment, culturing in the presence of a hazardous substance, culturing in the presence of active oxygen, culturing under mechanical stimulation, culturing with agitating treatment, culturing with pressure treatment, or physical impact (para. 68). However, it should be noted that the teaching of Dezawa (WO 2011 /007900) is limited to culturing mesenchymal stem cells under stress, sorting the living cells from dead, cultured in methylcellulose containing medium, and cloned (paragraphs 5 ). The specification does not correlate these specific steps to culturing any mesenchymal cell in any culture conditions under stress such that Muse cells are obtained as encompassed by claims. Accordingly, it would have required those of skill undue experimentation to do so as broadly claimed other than culturing human MSCs using the steps and reagents described in Dezawa (WO 2011 /007900). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aslam et al (Am J Respir Crit Care Med Vol 180. pp 1122–1130, 2009), Dezawa et al. (US 20120244129, 2012, art of record) and Hayes et al (Anesthesiology 2015; 122:363-73).
Claims are directed to a method for amelioration and/or treatment of persistent pulmonary hypertension of the newborn (PPHN) and/or hypertension of the newborn caused by chronic lung disease comprising intravenously administering to a subject in need thereof a therapeutically effective amount of a Muse cell preparation comprising human pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue of a body or cultured mesenchymal cells. 
Claim interpretation: claim recites a single step of intravenously administering to a subject in need thereof a therapeutically effective amount of a Muse cell preparation comprising human pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue. The independent claim 1 does not require engraftment and/or any particular outcome of said administration of muse cells.  The Muse cells used in claim 1 are a product-by-process in the method. The Muse cells are separated from mesenchymal tissue using SSEA3 or enriched by culturing under external stress treatment. Claim 1 does not require a step of selecting SSEA3+ cells from mesenchymal tissue using an anti-SSEA3 antibody, making a purified population of SSEA3+ cells, or culturing mesenchymal tissue under stress treatment such that SSEA3+ pluripotent cells are enriched. The claims as presented do not require Muse cells to be pure and read on mixed population of cells. The cells can be "separated" from mesenchymal tissue using SSEA3 "as an indicator" as required in claim 1 by separating bone marrow containing SSEA3+ pluripotent cells from the donor. Therefore, claim 1 encompasses administering any Muse cells isolated from anywhere by any means that have the same structure/function as Muse cells separated from mesenchymal tissue.
With respect to claims 1, 9 and 10, Aslam teach isolating mesenchymal stem cell from bone marrow (see abstract, page 1123, col. 1, para. 2). Aslam teaches intravenously administering an effective amount of 5x104 of BMSC to a subject with neonatal chronic lung disease such that said administration results in engraftment of said BMSC s in lungs resulting in reduced alveolar loss and prevention of pulmonary hypertension (see abstract). Thus, Aslam provide proof-of concept of the claimed method in a mouse model, however, the reference explicitly states that “the developmental stage of the mouse lung at birth overlaps with that in the human preterm neonate between 24- and 28-weeks’ gestation, making the newborn mouse a good model to study human developmental lung injury” (see page 1122, col. 2, last para. to page 1123, col. 1, para.1). Aslam inherently separated Muse cells from mesenchymal tissue. The MSCs inherently contain pluripotent cells expressing SSEA3 (Muse cells) because instant specification describes bone marrow derived MSCs contain Muse cells (see para. 53 of the instant application citing WO 2011 /007900 as evidenced by Dezawa et al).  Dezawa et al teaches a method of obtaining SSEA-3+ pluripotent stem cells which lack tumorigenic potential (Abstract). They teach that SSEA-3 is a surface antigen for pluripotent stem cells, which they call multilineage-differentiating stress enduring (muse) cells (Specification, paragraph 0015; 0020; 0132; 0138). This population of cells can be isolated from human mesenchymal tissue using positivity for the cell surface markers SSEA3 and CD105 (Specification paragraph 015; 0114; 0132; 0138). Additionally, they teach that muse cells are capable of differentiating into any cell type and therefore can be used in regenerative medicine by administering the cells directly to, or near, the site of tissue injury (Specification, paragraph 0158). Dezawa et al further teaches the population of pluripotent stem cells are capable of differentiation into endodermal, ectodermal, and mesodermal lineages (Specification paragraph 0013; 0113), lacked tumorigenic potential for at least six months (Specification, paragraphs 0024; 0162; 0278; 0298), demonstrated low or no telomerase activity (Specification paragraph 0018; 0022; 0025; Fig. 10b; 0133; 0210; 0233), and demonstrated self-renewal (Fig. 8-1; 28-12; Specification, paragraphs 0128; 0226; 0291; 0300. See also Claims 6-9). Dezawa et al also teaches examples of organs which could be targeted for regeneration by the above pluripotent stem cells, including lung tissue (Specification, paragraph 0160). Dezawa et al further teach that muse cells can be administered for the treatment of diseases or to regenerate tissue in a subject (Specification, paragraph 0170; claim 27).   Regarding claim 2, Dezawa et al teaches that SSEA3+ pluripotent stem cells can be enriched by subjecting the cells to stressors such as protease treatment, culture under low-oxygen conditions, low phosphate conditions, serum starvation, sugar starvation, radiation, exposure to heat shock, exposure to toxic substances, active oxygen, mechanical stimulation, or pressure (Specification paragraph 0253; 0025; 0115; Fig. 1.1). As an example, they teach that the cells could be subjected to either a 3 hour intermittent treatment with trypsin or an 8-16 hour trypsin incubation, this caused non-pluripotent stem cells to die thus enriching SSEA3+ pluripotent stem cells (Paragraph 0017; 0117-0119;0187). 
Regarding claims 4-6, Dezawa et al teaches that muse cells are negative for CD117, CD146, NG2, CD34, CD271, vWF, Sox10, Snail, Slug, Tryp1, and DCT (Specification paragraph 022; 0133-0134; 0138; Claims 1-5; Fig. 18-2; Fig. 19).
Regarding claim 9, It is noted by the instant specification discloses that teaches a cell population of cells that are identical to those in the instant application (Specification, paragraphs 0015; 0020; 0138 022; 0133-0134; 0138; Claims 1-5; Fig. 18-2; Fig. 19). As the cell populations are the same, they will also have the same properties. Therefore, the cells taught by Dezawa et al have the ability to engraft into lung tissue.
The combination of reference fails to teach where the cells are administered at a dose 3x104 to 3x107 cells/kg to a subject (claim 11).
Hayes et al teaches that the intravenous administration of 10 x 10^6 MSCs/kg improved lung compliance, reduced alveolar edema/lung permeability, and helped restore lung architecture and oxygenation as compared with vehicle or fibroblast treatment groups in a rat model of ventilator-induced lung injury (abstract). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating neonatal chronic lung disease having pulmonary hypertension as disclosed in Aslam by using Muse cell isolated from mesenchymal tissue as disclosed Dezawa to newborns, infants, or children for the treatment of chronic lung diseases. One of ordinary skill in the art would have been motivated to do so to address a major contributor to the morbidity and mortality of infants born prematurely, as taught by Aslam. One of ordinary skill would have a reasonable expectation of success as the administration of mesenchymal-tissue derived stem cell populations have demonstrated therapeutic efficacy in the treatment of chronic lung disease, as taught by Aslam. Therefore, one of ordinary skill in the art would expect that the intravenous administration of a sub-population of MSCs, such as those taught by Dezawa et al, would similarly be capable of treating lung disorders like BPD, especially given that Dezawa et al teaches such cells can be used for the regeneration of lung tissue. It would have been further obvious to one of ordinary skill in the art to modify the method of Aslam in view of Dezawa et al to include administering a therapeutically effective number of cells ranging from 3x104 to 3x107 cells/kg to optimize the cell dose for therapeutic efficacy, as taught by Hayes et al. One of ordinary skill would have a reasonable expectation of success as the optimization of cell-therapy and drug doses were routine in the art. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. Uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing MSC are not Muse cells. Applicant in part rely on the post filing art of Wysoczynki et al (Circ Res. 2018;123:138-158) to argue that MSC are entrapped in lungs and release systemic anti-inflammatory effect (see page 145). Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that the claims are not limited to administering a purified population of SSEA3+ pluripotent stem cells (i.e Muse cells). The independent claim as amended read on a mixed population of Muse cell comprising SSEA3+ pluripotent stem cells derived from mesenchymal tissue (as discussed above in the body of the obviousness rejection). In the instant case, instant specification describes bone marrow derived MSCs contain Muse cells (see para. 53 of the instant application citing WO 2011 /007900 as evidenced by Dezawa et al).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., engraftment of cells in lung tissue) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner’s note: Should applicant amend the independent claim to recite the resulting outcome (eg engraftment of PSC that express SSEA3 in the lung tissue) following active step of intravenous administration, instant obviousness rejection may be overcome, pending further consideration. 

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ischim et al (WO/2008/036374, IDS) teaches SSEA-3+ stem cells that are obtained from bone marrow, or cord blood (i.e. mesenchymal tissue) in order to treat reperfusion injury and various lung diseases (para. 0032, 0043, 0045, claim 4, 7, 14, 18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632